IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-40593
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SERGIO GARZA HERNANDEZ,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-01-CR-68-1
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Sergio

Garza Hernandez on appeal has moved for leave to withdraw as

counsel and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Hernandez has not filed a

response to counsel's motion and brief.

     Our independent review of the record discloses no

nonfrivolous issue for appeal.    Accordingly, counsel's motion for

leave to withdraw is GRANTED, counsel is excused from further



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40593
                               -2-

responsibilities herein, and the appeal is DISMISSED.   5TH CIR.

R. 42.2.

     DISMISSED.